Citation Nr: 0417189	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for multiple joint 
impairment to include degenerative joint disease. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the case was subsequently 
transferred to the Atlanta, Georgia, RO.  Thereafter, the 
case was administratively transferred to the Cleveland, Ohio, 
RO, but is back in the jurisdiction of the Atlanta RO. 

In the decision below, the Board will enter a determination 
on the issue of osteoarthritis of multiple joints.  In view 
of development undertaken as part of the Board's remand of 
this issue in August 1998, further development is needed on a 
part of this issue.  The issue was originally developed as 
one of arthritis of multiple joints.  In the requested 
examination, findings sufficient to decide the issue of 
osteoarthritis of multiple joints were provided.  However, in 
that examination findings of "soft tissue rheumatism" and 
"hypermobility syndrome" are entered.  It is indicated that 
the latter is not a disorder, but a variant of normal.  The 
former, however, could be a disorder, and to the extent there 
is an indication of rheumatoid arthritis, is arguably within 
the purview of the certified issue.  The joints affected by 
the "soft tissue rheumatism," however, are not set forth.  
Thus further evidentiary development is needed on that matter 
and it will be considered within the REMAND section of this 
document.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The competent evidence of record indicates that appellant 
has degenerative osteoarthritis of the thoracic spine.  

2.  It is at least as likely as not that appellant's 
degenerative arthritis of the thoracic spine is the result of 
an in-service event, injury, or occurrence.  

3.  The appellant has no current clinical findings of 
osteoarthritis of the cervical spine, lumbar spine, hips, 
knees, ankles, feet, or shoulders, which is due to any 
incident, or event of active military service.  Service 
connection for degenerative disc disease of the cervical and 
lumbar spine has been established.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, osteoarthritis of the thoracic spine was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

2.  Service connection for osteoarthritis of the cervical 
spine, lumbar spine, hips, knees, ankles, feet, or shoulders 
is not warranted as it is not clinically established.  38 
U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
September 1996 Statements of the Case (SOC), August 1998 
Board Remand, February 2004 Supplemental Statement of the 
Case, and associated correspondence issued since the 
appellant filed his claim, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the February 2004 
SSOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the February 2004 SSOC.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Service connection for arthritis of the thoracic spine

A review of the service medical records show that in October 
1982 the veteran was diagnosed with thoracic scoliosis.  In 
June 1995 the veteran was seen with complaints back pain.  
The diagnosis was thoracic strain.  Private medical records 
dated in July 1995 show treatment for thoracic segment 
dysfunction and thoracic strain\sprain.  

Private medical records dated in March 2001 show that the 
veteran was seen with complaints of mid back pain.  X-rays of 
the spine showed thoracic scoliosis.  

The veteran was accorded a VA orthopedic examination in 
February 2004.  He complained of pain in the left upper back 
region.  There was no tenderness over the thoracic spine.  
The diagnosis was osteoarthritis of the thoracic spine.  X-
rays of the thoracic spine revealed some minimal anterior 
spurring.  X-rays of the cervical spine, lumbar spine, hips, 
feet, ankles, and knees were normal.  X-rays of the shoulders 
revealed resection of the lateral end of the right clavicle 
with no other abnormality.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in a 
disability was incurred in active military service, or, if 
pre-existing, was aggravated by such service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002), 38 C.F.R. §§ 3.303(a), 3.304 (2003).

In order to prevail on the issue of service connection for a 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson test is medical evidence of a 
current disability.  Here, the file contains the VA clinical 
record documenting that appellant currently has evidence of 
osteoarthritis of the thoracic spine.  The Board finds that 
the first part of the Hickson test has been satisfied.

The second part of the Hickson test is medical or lay 
evidence of in-service aggravation or incurrence of a 
disease.  Here, the service medical records document 
treatments for thoracic strain, although without specifically 
diagnosing arthritis.  However, given that service medical 
records do document in-service trauma and pain to appellant's 
thoracic joint, the Board finds that the second part of the 
Hickson test has been satisfied.

The third part of the Hickson test is medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  Here, the VA medical examiner 
specifically asserted a nexus between appellant's current 
thoracic osteoarthritis and his military service: "It is at 
least as likely as not that currently noted arthritic 
problems the result of an in-service injury."  The probative 
value of medical evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As true with any 
piece of evidence, the credibility and weight to be assigned 
to these opinions are within the province of the Board as 
adjudicators.  Guerreri v. Brown, 4 Vet. App. 467, 470-1 
(1993).

In this case, the Board accepts the VA medical examiner's 
opinion as credible and competent.  The VA medical examiner 
reviewed the file prior to conducting the examination, which 
is a factor in assessing the credibility of a medical 
opinion.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The medical examiner's terminology "at least as likely as 
not" is not so speculative as to negate its value as medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v West, 11 Vet. App. 124, 127-8 (1998); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Finally, the VA medical 
examiner's opinion is uncontroverted by any other medical 
opinion in regard to nexus.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The 
Board accordingly finds that the third part of the Hickson 
test has been satisfied, and, with resolution of reasonable 
doubt in the appellant's favor, that service connection for 
arthritis of the thoracic spine is appropriate.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service connection for osteoarthritis of multiple joints

After having considered the medical and other evidence of 
record, the Board concludes that arthritis of the cervical 
spine, lumbar spine, hips, feet, ankles, knees, and shoulders 
has not been medically demonstrated currently.  Hickson 
element (1) is therefore not met as to this issue, and the 
veteran's claim fails on that basis.  (It is noted that 
service connection has been granted for degenerative disc 
disease of the cervical and lumbar spine.  Nothing herein 
should have any impact on that determination.)

The Board bases it conclusion on a complete review of the 
record, including the report of a VA examination conducted in 
February 2004.  X-rays of the cervical spine, lumbar spine, 
hips, feet, ankles, knees, and showed no osteoarthritic 
changes.  

As the record currently stands, there is no other competent 
medical-opinion evidence of record, which rebuts or 
contradicts the radiographic findings on the February 2004 VA 
examination.  To the extent that the veteran himself is 
attempting to provide a diagnosis, it is well-established 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions, and his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, in the absence of a current disability, as shown by 
the medical evidence in this case, the veteran's claim of 
entitlement to service connection for osteoarthritis of the 
cervical spine, lumbar spine, hips, feet, ankles, knees, and 
shoulders may not be granted.  The Board additionally 
observes that in the absence of a current disability, Hickson 
element (3), medical nexus is necessarily lacking also.  

Accordingly, for the reasons stated above, the Board finds 
that the evidence preponderates against the veteran's claim 
as to these issues.  The benefits sought on appeal are 
accordingly denied as to these issues.


ORDER

Entitlement to service connection for osteoarthritis of the 
thoracic spine is granted.  

Entitlement to service connection for osteoarthritis of the 
cervical spine, lumbar spine, hips, feet, ankles, knees, and 
shoulders is denied.  


REMAND

A review of the claims presented reflects that additional 
evidentiary development is required regarding the issue of 
entitlement to service connection for multiple joint 
impairment to include other than osteoarthritis of multiple 
joints.  Review of the record reveals, in pertinent part, 
that the service medical records contain references to 
complaints of back and neck pain, right and left shoulder 
pain, left lateral foot pain, and left knee pain.  The 
diagnoses included, musculoskeletal pain syndrome, tendonitis 
shoulders and right elbow, impingement syndrome right 
shoulder.  The most recent examination conducted in February 
2004 provided a diagnosis of hypermobility syndrome with soft 
tissue rheumatism.  The examiner stated that hypermobility 
syndrome was not disease.  He further stated that the 
hypermobility syndrome with soft tissue rheumatism was 
related to the signs and symptoms reported in service.  He 
opined that there was a 30 percent likelihood that the 
veteran's soft tissue rheumatism was caused by the service-
connected bilateral Morton's neuroma with left plantar 
fasciitis and heel spur and there was an 80 percent 
likelihood that bilateral Morton's neuroma with left plantar 
fasciitis and heel spur aggravated or contributed to or 
accelerated some aspects of the soft tissue rheumatism.  

In light of the above, the Board is not satisfied that the 
evidence of record is adequate to reach a final determination 
on the claim for service connection for multiple joint 
impairment.  It is unclear whether the veteran's 
hypermobility syndrome with soft tissue rheumatism results in 
functional impairment as opposed to signs and symptoms, which 
are not considered diseases or disabilities.  This should be 
clarified for the record.  It is unclear what joints are 
effected by the soft tissue rheumatism.  It is also unclear 
whether there is indication of rheumatoid arthritis within 
this finding.  As such, the veteran should be further 
examined to determine whether hypermobility syndrome with 
soft tissue rheumatism is productive of functional impairment 
versus signs and symptoms.  The Board needs medical opinions 
upon which to base its opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In view of the foregoing, this case is REMANDED to this 
extent and for the following action:

The RO should arrange for appropriate VA 
examination(s) of the veteran to 
ascertain whether hypermobility syndrome 
and/or soft tissue rheumatism results in 
any functional impairment.  It should be 
indicated what joints are effected by the 
soft tissue rheumatism and whether this 
indicates there is rheumatoid arthritis.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
Functional limitations due to pain should 
be set out if found.  If no functional 
limitations exist, it should be stated.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.  Again, the 
joints effected should be set forth with 
specificity and any relationship to 
service should be highlighted.  If the 
opinion cannot be entered without resort 
to speculation, that too should be noted 
in the claims file.

When the aforementioned development has been accomplished, 
the RO should readjudicate the issue of entitlement to 
service connection for multiple joint impairment.  
Thereafter, to the extent the benefit sought on appeal is not 
granted, the veteran and his representative should be 
provided a supplemental statement of the case and afforded an 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the veteran until he 
is notified.  No opinion as to the ultimate outcome of these 
claims is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



